DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gamble on 02/02/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 (Currently amended): A sensor apparatus, comprising: a channel structure including an inlet, and outlet, and an inner surface defining a fluid conduit extending from the inlet to the outlet through an interior of the channel structure, the fluid conduit not including a restriction in a diameter of the fluid conduit, the channel structure configured to couple with an external element, such that the channel structure is configured to receive a fluid drawn through the external element at the inlet, the fluid at least partially drawn through the external element from an ambient environment that wherein the single, individual sensor device is configured to measure a value of a local pressure at a single location in hydrodynamic contact with the fluid conduit at separate points in time over at least a period of time; and processing circuitry configured to process a plurality of values of the local pressure measured by the single, individual sensor device over the period of time to determine a value of an ambient pressure Po of the ambient environment, and process a first value of the local pressure P measured by the single, individual sensor device at a first point in time to determine a flow rate of the fluid through the fluid conduit at the first point in time based on determining a pressure differential ΔP between the first value of the local pressure P and the determined value of the ambient pressure Po.

Allowable Subject Matter

Claims 1-19 and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In claim 1, the specific limitations of “the fluid conduit not including a restriction in a diameter of the fluid conduit” combined with "process a plurality of values of the local pressure measured by the single, individual sensor device over the period of time to determine a value of an ambient pressure Po of the ambient environment" and “process 
Claims 2-19 and 21-27 are also allowed for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856